

NON-DISCLOSURE AND STANDSTILL AGREEMENT
This Agreement, dated as of June 26, 2017, is made by and among Tempur Sealy
International, Inc., a Delaware corporation (the “Company”), Usman Nabi (the
“Director”), and H Partners Management, LLC, a Delaware limited liability
company (“H Partners”), and the other persons and entities listed on Schedule A
hereto (together with H Partners, the “H Partners Group”, and each of H Partners
and such other person or entity, an “H Partners Group Member”).
W I T N E S S E T H:
WHEREAS, the Director is a member of the Board of Directors of the Company (the
“Board”) and is also an employee of H Partners;
WHEREAS, as of the date hereof the H Partners Group beneficially owns in the
aggregate 8,500,000 shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”);
WHEREAS, the Director has requested that he be permitted to share from time to
time certain information he receives as a member of the Board with other
management personnel at H Partners, both in order to assist him in the
performance of his duties as a director and to facilitate discussions between
other H Partners’ employees and the Company about analysis of the Company’s
financial statements and results of operations, communications with other
stockholders and strategic and investment opportunities for the Company
(referred to as “Permitted Purposes”); and
WHEREAS, the Company expects that it will benefit from this arrangement, but
only subject to the terms and conditions set forth in this Agreement.
NOW, THEREFORE, in consideration of the representations, warranties, covenants,
agreements and obligations set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
CONFIDENTIALITY
Section 1.1 Confidential Information.
(a)    “Confidential Information” means all information of or relating to the
Company and its subsidiaries (referred to individually as a “Tempur Company” and
collectively as the “Tempur Companies”) including, but not limited to,
information regarding the Tempur Companies’ governance, board of directors,
management, plans, strategies, business, finances and operations, including
information relating to financial statements, financial analysis, plans,
programs, customers, suppliers, joint ventures, plants, equipment and other
assets, products, processes, manufacturing, marketing, research and development,
know-how and technology, intellectual property and trade secrets, and
information which any Tempur Company has obtained from third parties and with
respect to which any Tempur Company is obligated to maintain confidentiality,
and including all notes, analysis, reports, models, compilations, studies,
interpretations, documents, records or extracts thereof containing, referring,
relating to, based upon or derived from such information, in whole or in part.
(b)    The term “Confidential Information” shall not include information which
(a) is at the time of disclosure or thereafter becomes generally available to
the public other than as a result of a disclosure by the Director, a Director
Representative or an H Partners Representative in violation of this Agreement;
(b) was, prior to disclosure by any Tempur Company, already in the possession of
the Director, a Director Representative or an H Partners Representative,
provided that the source of such information was, to such person’s knowledge
after reasonable inquiry, not bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to any Tempur
Company; (c) becomes available to the Director, a Director Representative or an
H Partners Representative on a non-




--------------------------------------------------------------------------------




confidential basis from a source (other than a Tempur Company) that is, to such
person’s knowledge after reasonable inquiry, not bound by a confidentiality
agreement with or other contractual, legal or fiduciary obligation of
confidentiality to any Tempur Company, and is not, to such person’s knowledge
after reasonable inquiry, under an obligation to any Tempur Company not to
transmit the information to such person; or (d) was independently developed by
the Director, a Director Representative or an H Partners Representative without
reference to or use of the Confidential Information.
Section 1.2 Restrictions on Disclosure and Use. (a) Except as provided in this
Agreement, the Director will not disclose any Confidential Information to third
parties or use any Confidential Information other than in connection with
serving as a director of the Company without in each instance securing the prior
written consent of the Company.
(b)     Nothing contained in this Agreement shall prevent the Director from
disclosing Confidential Information to officers, directors, accountants and
counsel for the Company or any other Tempur Company. In addition, nothing in
this Agreement shall prevent the Director from disclosing Confidential
Information (x) to the Director’s legal counsel (“Director Representative”) for
the purpose of advising the Director on his rights and duties as a director of
the Company and (y) to H Partners and any other H Partners Group Member listed
on Schedule A or any of their directors, officers and employees listed in
Schedule A under “Other H Partners Representatives” (with the H Partners Group
Members and all such directors, officers and employees referred to individually
as an “H Partners Representative” and collectively as the “H Partners
Representatives”) for one or more of the Permitted Purposes. Each H Partners
Group Member agrees that it or he will not use Confidential Information except
for Permitted Purposes, will not disclose Confidential Information to third
parties and will not disclose Confidential Information to any other H Partners
Representatives unless, if such H Partners Representative is not a party to this
Agreement or has not otherwise already delivered a Representative Undertaking as
described below, agrees in writing to comply with the provisions of this
Agreement by executing a Representative Undertaking in the form attached hereto
as Exhibit A, which shall be for the benefit of and enforceable by the Company
provided, further, that prior to the disclosure of any Confidential Information
to any H Partners Representative, the Director must first have received from
such H Partners Representative a duly executed Representative Undertaking in the
form attached hereto as Exhibit A and a copy of such Representative Undertaking
much have been provided to the Company pursuant to the notice provisions in
Section 4.4 of this Agreement; provided, further, that the Director shall be
entitled to supplement Schedule A attached hereto upon the Company’s prior
written consent (such consent not to be unreasonably withheld) to add any H
Partners Representatives not now existing or retained, as applicable, so long as
such persons or entities qualify as such under the terms of this Agreement and
execute a duly executed Representative Undertaking in the form attached hereto
as Exhibit A and submitted to the Company in accordance with the terms hereof.
Any Director Representative shall only be provided Confidential Information by
the Director if such Director Representative agrees in writing to comply with
the provisions of this Agreement by executing and delivering a Representative
Undertaking, which shall be for the benefit of and enforceable by the Company
and shall be delivered to the Company prior to sharing any Confidential
Information with that Director Representative.
(c) Notwithstanding paragraphs (a) and (b) above, in no event will the Director
disclose to anyone (i) any Confidential Information that is marked “Privileged”,
“Attorney Client Privileged” or with similar language indicating that the
information may be the subject of one or more claims of privilege by the Tempur
Companies, or (ii) any Confidential Information relating to H Partners or any H
Partners Group Member (other than Mr. Nabi).
Section 1.3 Legally Compelled Disclosure. In the event that the Director, any
Director Representative or any H Partners Representative is requested in any
proceeding or governmental inquiry to disclose any Confidential Information, the
Director will give the Company prompt notice, to the extent permissible, of such
request so that the Company may seek an appropriate protective order or waive
compliance with the applicable provisions of this Agreement. If in the absence
of a protective order or waiver, the Director, any Director Representative or
any H Partners Representative, based upon the advice of counsel, is legally
required to disclose Confidential Information, or if the Company waives
compliance with this Agreement, such person or entity may disclose without
liability under this Agreement such portion of the Confidential Information
which counsel advises that the Director, any Director Representative or any H
Partners Representative is legally required to disclose, provided that the
disclosing party uses reasonable efforts to seek confidential treatment for the
information that is legally required to be disclosed. In such event the
disclosing party will work in good faith with the Company to minimize the impact
of such disclosure including giving the Company an opportunity where practicable
to review the proposed disclosure in advance.




--------------------------------------------------------------------------------




Section 1.4 Termination; Return or Destruction. Either the Director or the
Company may, by written notice to the other, terminate the Director’s right
pursuant to Section 1.2(b) to disclose Confidential Information to all Director
Representatives and H Partners Representatives. The date specified in the notice
is referred to below as the “Information Termination Date”. In such event and
subject to H Partners’ internal documentation retention policies necessary to
comply with applicable law, within 15 days after the Information Termination
Date the Director and all H Partners Representatives and Director
Representatives will return or destroy all copies of Confidential Information
(in whatever form) in their possession and confirm in writing to the Company
their compliance with this obligation. Notwithstanding the return or erasure or
deletion of Confidential Information, all H Partners Group Members and all other
H Partners Representatives and Director Representatives who received
Confidential Information will continue to be bound by the obligations contained
in this Agreement and any applicable Representative Undertaking.
Section 1.5 No Representations. The Director, each other member H Partners Group
Member, any Director Representative and any H Partners Representative to whom
the Director directly or indirectly transmits Confidential Information under
this Agreement acknowledges that the Company does not make any representation or
warranty as to the accuracy or completeness of the Confidential Information
furnished by it to the Director. The Company shall not have any liability to the
Director, any other H Partners Group Member, any Director Representative or any
H Partners Representative hereunder resulting from the use of the Confidential
Information by the Director, any Director Representative or any H Partners
Representative.
Section 1.6 Property of Company. All Confidential Informational shall remain the
property of the Company. No H Partners Group Member, H Partners Representative
or Director Representative, shall by virtue of any disclosure to and/or use of
any Confidential Information acquire any rights with respect thereto, all of
which rights (including all intellectual property rights) shall remain
exclusively with the Company.
ARTICLE II
COVENANTS
Section 2.1 Restrictions on Trading. (a) The Director and each other H Partners
Group Member is aware, and will advise any Director Representative or any other
H Partners Representative who receives Confidential Information, of the
restrictions imposed by the United States securities laws on the purchase or
sale of securities by any person who has received material, non-public
information from a publicly-traded company and on the communication of such
information to any other person who may purchase or sell such securities in
reliance upon such information. The Director, all other H Partners Group
Members, and any Director Representative and any H Partners Representative to
whom the Director directly or indirectly transmits Confidential Information
under this Agreement will comply with all applicable securities laws in
connection with the purchase or sale, directly or indirectly, of securities of
the Company for as long as the Director, any other member of the H Partners
Group, any Director Representative or any H Partners Representative are in
possession of material non-public information about the Company. Subject to
paragraph (b) below, the Director, each other H Partners Group Member and the
Company acknowledge that none of the provisions hereto shall in any way limit
the activities of the H Partners Group Members in their respective ordinary
course of businesses if such activities will not violate applicable securities
laws or the obligations specifically agreed to under this Agreement, including,
but not limited to, Section 2.2 of this Agreement.
(b)    The Director and each other H Partners Group Member acknowledges receipt
of a copy of the Company’s Policy on Insider Trading and Confidentiality (the
“Insider Trading Policy”). Notwithstanding anything in this Section 2.1 to the
contrary, until the Director is no longer subject to the Insider Trading Policy,
each H Partners Group Member and any Director Representative or H Partners
Representative to whom the Director directly or indirectly transmits
Confidential Information under this Agreement shall only transact in securities
of the Company during “open windows” during which all directors and executive
officers of the Company are permitted to transact in securities of the Company
under the Company’s Insider Trading Policy, and subject to the preclearance
procedures set forth in the Insider Trading Policy.




--------------------------------------------------------------------------------




Section 2.2 Standstill.
(a)     Each H Partners Group Member agrees that, without the prior written
consent of the entire Board specifically expressed in a written resolution, from
the date of this Agreement until six months after the Information Termination
Date (the “Standstill Period”), he or it will not, directly or indirectly:
(i) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)), through swap or hedging
transactions or otherwise, economic or beneficial ownership of any additional
securities of the Company or any rights decoupled from the underlying securities
of the Company representing, including on an as-converted or as-exchanged basis,
in the aggregate (amongst all of the H Partners Group Members and any of their
Affiliates and Associates) in excess of twenty percent (20%) of the shares of
Common Stock outstanding;
(ii) effect, seek to effect or in any way assist or facilitate any other person
or entity or group in effecting or seeking to effect any: (w) tender offer or
exchange offer to acquire securities of the Company; (x) acquisition of any
interest in any material asset or business of any of the Tempur Companies;
(y) merger, acquisition, share exchange or other business combination involving
the Tempur Companies; or (z) recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Tempur
Companies or any material portion of their businesses;
(iii) commence, encourage, or support any derivative action in the name of the
Company, or any class action against the Company or any of its officers or
directors, in each case, in order to, directly or indirectly, effect any of the
actions expressly prohibited by this Agreement or cause the Company to amend or
waive any of the provisions of this Agreement; provided, however, that for the
avoidance of doubt, the foregoing shall not prevent any H Partners Group Member
from (A) bringing litigation to enforce the provisions of this Agreement, (B)
making counterclaims with respect to any proceeding initiated by, or on behalf
of, the Company against an H Partners Group Member, or (C) exercising statutory
dissenters, appraisal or similar rights under the Delaware General Corporation
Law; provided, further, that the foregoing shall also not prevent the H Partners
Group Members from responding to or complying with a validly issued legal
process in connection with litigation that it did not initiate, invite,
facilitate or encourage, except as otherwise permitted in this Section
(2.2)(a)(iii);
(iv) disclose publicly any intent, purpose, plan or proposal with respect to the
Board, the Company, its management, policies or affairs, any of its securities
or assets or this Agreement that is inconsistent with the provisions of this
Agreement;
(v) enter into any negotiations, agreements or understandings with any person or
entity with respect to any of the foregoing, or advise, assist, knowingly
encourage or seek to persuade any person or entity to take any action or make
any statement with respect to any of the foregoing, or otherwise take or cause
any action or make any statement inconsistent with any of the foregoing;
(vi) make any request or submit any proposal to amend the terms of this
Agreement other than through non-public communications with the Company that
would not be reasonably determined to trigger public disclosure obligations for
any party;
(vii) take any action challenging the validity or enforceability of any of the
provisions of this Section 2.2 or publicly disclose, or cause or facilitate the
public disclosure (including, without limitation, the filing of any document
with the Securities and Exchange Commission or any other governmental agency or
any disclosure to any journalist, member of the media or securities analyst) of,
any intent, purpose, plan or proposal to either (A) obtain any waiver or consent
under, or any amendment of, any provision of this Agreement, or (B) take any
action challenging the validity or enforceability of any provisions of this
Section 2.2; or
(viii) otherwise take, or solicit, cause or encourage others to take, any action
inconsistent with the foregoing.
 




--------------------------------------------------------------------------------




Notwithstanding anything to the contrary, nothing in this Agreement shall
prohibit or restrict any director of the Company, including the Director, as
applicable, from exercising his or her rights or complying with his or her
fiduciary duties as a director of the Company or from participating in board
room discussions or private discussions with other members of the Board,
including with respect to any matters referred to in this Section 2.2.
Section 2.3 Affiliates and Associates. Each H Partners Group Member agrees that
it will cause its current and future controlled Affiliates and Associates to
comply with all terms and provisions of this Agreement as if they were a party
hereto and that it shall be responsible for any breach of this Agreement by any
such Affiliate or Associate. As used in this Agreement, the terms “Affiliate”
and “Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission under the Exchange Act.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
Section 3.1 Mutual Representations and Warranties. Each party hereto represents
and warrants to all other parties hereto that (a) such party has the power and
authority to execute this Agreement and any other documents or agreements to be
executed in connection herewith, (b) this Agreement has been duly authorized,
executed and delivered by, and constitutes a valid and binding obligation of,
such party and is enforceable against such party in accordance with its terms,
except as enforcement hereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles, (c) the execution, delivery and performance of this Agreement by
such party does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to such party or (ii) result in
any breach or violation of, or constitute a default (or an event which with
notice or lapse of time or both could constitute such breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such party is a party or by which it is bound.
Section 3.2 Additional Representations of the H Partners Group Members. In
addition to the representations and warranties set forth in Section 3.1, each H
Partners Group Member represents and warrants to the Company that, as of the
date hereof, (a) the H Partners Group owns beneficially (as determined in
accordance with Rule 13d-3 promulgated under the Exchange Act) an aggregate of
8,500,000 shares of Common Stock, (b) to the knowledge of such H Partners Group
Member, no person other than an H Partners Group Member has any rights with
respect to the Common Stock beneficially owned by the H Partners Group and
(c) the Director qualifies as “independent” pursuant to the New York Stock
Exchange listing standards.
ARTICLE IV
MISCELLANEOUS
Section 4.1 Specific Performance. Each H Partners Group Member acknowledges and
agrees that irreparable injury to the Company would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached and that such injury would not be
adequately compensable by the remedies available at law (including the payment
of money damages). It is accordingly agreed that the Company shall be entitled
to specific enforcement of, and injunctive relief to prevent any violation of,
the terms hereof, and the H Partners Group Members will not take action,
directly or indirectly, in opposition to the Company seeking such relief on the
grounds that any other remedy or relief is available at law or in equity. This
Section 4.1 is not the exclusive remedy for any violation of this Agreement.
Section 4.2 Expenses. Each party shall bear their own costs and expenses in
connection with the negotiation and preparation of this Agreement.






--------------------------------------------------------------------------------




Section 4.3 Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any of such that is held invalid, void or enforceable by a court of competent
jurisdiction.
 
Section 4.4 Notices. Any notices, consents, determinations, waivers or other
communications required or permitted to be given under the terms of this
Agreement must be in writing and will be deemed to have been delivered: (i) upon
receipt, when delivered personally; (ii) upon receipt, when sent by facsimile
(provided confirmation of transmission is mechanically or electronically
generated and kept on file by the sending party); (iii) upon confirmation of
receipt, when sent by email (provided such confirmation is not automatically
generated); or (iv) one (1) business day after deposit with a nationally
recognized overnight delivery service, in each case properly addressed to the
party to receive the same. The addresses and facsimile numbers for such
communications shall be:
 
If to the Company:
Tempur Sealy International, Inc.
1000 Tempur Way
Lexington, Kentucky 40511
Attention:        Joseph Kamer, Senior Vice President,
                        General Counsel and Secretary
Facsimile:     (859) 455-2807
With a copy to (which shall not constitute notice):
Morgan, Lewis & Bockius LLP
One Federal Street
Boston, MA 02110
Attention:        John R. Utzschneider
                        Keith E. Gottfried
Facsimile:     (617) 341-7701
If to any H Partners Group Member:
c/o H Partners Management, LLC
888 Seventh Avenue, 29th Floor
New York, NY 10019
Attention:     Lloyd Blumberg
Facsimile:     (212) 265-4206
With a copy to (which shall not constitute notice):
Olshan Frome Wolosky LLP
Park Avenue Tower
65 East 55th Street
New York, NY 10022
Attention:     Andrew Freedman
Facsimile:     (212) 451-2222








--------------------------------------------------------------------------------




Section 4.5 Applicable Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without
reference to the conflict of laws principles thereof. Each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, if the Delaware Court of Chancery declines to accept
jurisdiction over a particular matter, any federal court within the State of
Delaware). Each of the parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts. Each of the parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-named courts for any reason, (b) any claim that it
or its property is exempt or immune from jurisdiction of any such court or from
any legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
applicable legal requirements, any claim that (i) the suit, action or proceeding
in such court is brought in an inconvenient forum, (ii) the venue of such suit,
action or proceeding is improper or (iii) this Agreement, or the subject matter
hereof, may not be enforced in or by such courts.
Section 4.6 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each of the parties
and delivered to the other party (including by means of electronic delivery or
facsimile).
 
Section 4.8 Entire Agreement; Amendment and Waiver; Successors and Assigns;
Third Party Beneficiaries. This Agreement contains the entire understanding of
the parties hereto with respect to its subject matter, and there are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings between the parties other than those expressly set forth herein,
except that this Agreement does not limit any other rights and obligations that
the Director may have or be subject to in his capacity as a director of the
Company under the Amended and Restated Certificate of Incorporation, Sixth
Amended and Restated Bylaws, or other policies or documents of the Company
applicable to directors. No modifications or waivers of this Agreement can be
made except in writing signed by an authorized representative of each party
hereto. No failure on the part of any party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy. All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and permitted assigns. No party shall assign
this Agreement or any rights or obligations hereunder without, in the case of an
assignment by any H Partners Group Member, the prior written consent of the
Company, and, in the case of an assignment by the Company, the prior written
consent of H Partners on behalf of all H Partners Group Members. This Agreement
is solely for the benefit of the parties hereto and is not enforceable by any
other persons.
Section 4.9 Duration of Obligations. The obligations set forth in Article I of
this Agreement shall remain in full force and effect with respect to the
applicable Confidential Information for as long as such information continues to
be deemed Confidential Information pursuant to the terms of this Agreement. The
obligations in Sections 2.1 and 2.2 will terminate in accordance with their
terms.
[Signature pages follow.]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the parties as of the date first above written.
 
 
 
 
TEMPUR SEALY INTERNATIONAL, INC.
 
 
By:
 
/s/ Barry A. Hytinen
Name:
 
Barry A. Hytinen
Title:
 
Executive Vice President and
Chief Financial Officer


 
 
 
 
 
/s/ Usman Nabi
 
 
Usman Nabi







--------------------------------------------------------------------------------




 
 
 
H PARTNERS MANAGEMENT, LLC
 
 
By:
 
/s/ Rehan Jaffer
Name:
 
Rehan Jaffer
Title:
 
Managing Member
 
H PARTNERS, LP
 
 
By:
 
/s/ Rehan Jaffer
Name:
 
H Partners Capital, LLC, its General
Partner
Title:
 
Rehan Jaffer, as Managing Member
 
H PARTNERS CAPITAL, LLC
 
 
By:
 
/s/ Rehan Jaffer
Name:
 
Rehan Jaffer
Title:
 
Managing Member
 
P H PARTNERS LTD.
 
 
By:
 
/s/ Rehan Jaffer
Name:
 
H Partners Management, LLC, its
 
 
Investment Advisor
Title:
 
Rehan Jaffer, as Managing Member
 
H OFFSHORE FUND LTD.
 
 
By:
 
/s/ Rehan Jaffer
Name:
 
H Partners Management, LLC, its
 
 
Investment Manager
Title:
 
Rehan Jaffer, as Managing Member


 
/s/ Rehan Jaffer
Rehan Jaffer







--------------------------------------------------------------------------------





Schedule A
H Partners Group Members
 
H Partners, LP


H Partners Capital, LLC


P H Partners Ltd.


H Offshore Fund Ltd.


Rehan Jaffer


Usman Nabi


Arik Ruchim




Other H Partners Representatives


Lloyd Blumberg


Heather Broome


Meghan Kim


Shahin Ahmed


Jared Dourdeville


William Cleary


Taylor Long


Alexandra Markowski






--------------------------------------------------------------------------------





EXHIBIT A


REPRESENTATIVE UNDERTAKING


The undersigned (the “Recipient”) makes this undertaking (the “Undertaking”) to,
and for the benefit of, Tempur Sealy International, Inc., a Delaware corporation
(the “Company”), in consideration of certain confidential information of the
Company being provided to the undersigned.


1.
The Recipient hereby certifies his understanding that confidential information
(the “Confidential Information”) is being provided to him pursuant to the terms,
conditions and restrictions of the Non-Disclosure and Standstill Agreement,
dated as of June 26, 2017 (the “Confidentiality Agreement”), by and between the
Company, Usman Nabi, H Partners Management, LLC, H Partners, LP, H Partners
Capital, LLC, P H Partners Ltd., H Offshore Fund Ltd., and Rehan Jaffer and the
Recipient has read the Confidentiality Agreement, understands the terms,
conditions and restrictions of the Confidentiality Agreement and agrees to be
fully bound by the Confidentiality Agreement and comply with all obligations in
the Agreement applicable to an H Partners Group Member. Capitalized terms not
otherwise defined in this Undertaking have the meaning ascribed to them in the
Confidentiality Agreement.



2.
Recipient agrees that, upon receipt of the Confidential Information, if not
already restricted, it shall automatically become restricted from taking any of
the actions that an H Partners Group Member is restricted from taking with
respect to the Company pursuant to the terms of the Confidentiality Agreement,
including, but not limited to, Section 2 of the Confidentiality Agreement and
Recipient hereby undertakes to comply with, and be subject to, the terms of the
Confidentiality Agreement as though it was a signatory thereto.



3.
If the Recipient is required by law, regulation, regulatory authority, judicial
or governmental order or in connection with any interrogatory, subpoena, civil
investigatory demand or any similar process relating to any legal proceeding,
investigation, hearing or otherwise to disclose in any manner any Confidential
Information, the Recipient covenants to provide the Company with prompt notice
(to the extent legally permissible) in advance of such disclosure so that the
Company may seek a protective order or other appropriate remedy, waive
compliance with this Paragraph 3 or both. In the event that no protective order
or other remedy is obtained, or if the Company waives compliance with this
Paragraph 3, the Recipient covenants to (a) furnish only such Confidential
Information as the Recipient is advised is legally required, and (b) exercise
commercially reasonable efforts to obtain assurance that confidential treatment
will be accorded to any Confidential Information that is compelled to be
disclosed.



4.
This Undertaking will be governed by and construed in accordance with the laws
of the State of Delaware, without regard to its choice of laws or conflict of
laws principles or of any other jurisdiction to the extent that such principles
would require or permit the application of the laws of another jurisdiction.



5.
The Recipient (a) consents to submit himself or itself to personal jurisdiction
and venue in any action brought in any federal or state court of the State of
Delaware (each, a “Delaware Court”) in connection with any matter arising to
enforce any provision of this Undertaking or the Confidentiality Agreement, (b)
agrees that he or it will not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any Delaware Court, (c)
agrees that he or it will not bring any action relating to this Undertaking or
the Confidentiality Agreement in any court or venue other than a Delaware Court,
(d) agrees that service of process for purposes of proceedings to enforce this
Undertaking or the





--------------------------------------------------------------------------------




Confidentiality Agreement is effective and proper if delivered by registered or
certified mail, and (e) agrees that any breach of this Undertaking or the
Confidentiality Agreement by him or it may be punishable by such relief as is
deemed appropriate by any Delaware Court.


6.
If any action is initiated by the Company to enforce the provisions hereof and
it is determined by a court of competent jurisdiction, located in the State of
Delaware, that this Undertaking has been breached by the Recipient, the Company
shall be entitled to reimbursement by the Recipient for all of the Company’s
costs and expenses, including, but not limited to, reasonable attorneys’ fees
and expenses, incurred by it in connection with such breach and all consequences
thereof.



7.
This Undertaking may be modified or waived only by a separate writing executed
by Recipient and the Company that expressly modifies or waives this Undertaking.
No failure or delay in exercising any right, power or privilege under this
Undertaking will operate as a waiver of any such right, power or privilege, and
no single or partial exercise of any right, power or privilege under this
Undertaking will preclude any other or further exercise of any such right, power
or privilege.



8.
Delivery of an executed signature page of this Undertaking by telecopy or other
electronic imaging means will be as effective as delivery of a manually executed
signature page of this Undertaking.



9.
This Undertaking and the Recipient’s obligations hereunder with respect to the
confidentiality of information concerning or relating to the Company shall
remain in full force and effect for as long as such information continues to be
deemed Confidential Information pursuant to the terms of the Confidentiality
Agreement.

    
The undersigned’s signature below indicates that the undersigned is authorized
to execute this Undertaking and agrees to be completely bound by its terms and
conditions.




Signature: _________________________________
Print name: ________________________________
Date: _____________________________________






